915 F.2d 1572
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Kenneth MORROW, Plaintiff-Appellant,v.SECRETARY OF HHS, Defendant-Appellee.
No. 89-2360.
United States Court of Appeals, Sixth Circuit.
Oct. 5, 1990.

Before KEITH and MILBURN, Circuit Judges, and WILLIAM K. THOMAS, Senior District Judge.*
PER CURIAM:


1
Kenneth Morrow appeals from the district court's October 30, 1989 order granting summary judgment in favor of the Secretary of Health and Human Services.


2
Having carefully considered the record and the arguments presented in the briefs and orally, we find no error warranting reversal.  We, therefore, AFFIRM the order of the Honorable John Feikens, United States District Judge for the Eastern District of Michigan, for the reasons set forth in his Memorandum Opinion and Order.



*
 The Honorable William K. Thomas, United States District Judge for the Northern District of Ohio, sitting by designation